FILED
                            NOT FOR PUBLICATION                               AUG 04 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DAVID WAYNE WILSON,                               No. 15-16129

               Plaintiff-Appellant,               D.C. No. 2:14-cv-01747-WBS-
                                                  KJN
 v.

K. LASSITER; et al.,                              MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner David Wayne Wilson appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee, after the district court denied him leave to proceed in forma pauperis.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s interpretation and application of 28 U.S.C. § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its

denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614,

616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying Wilson’s request to

proceed in forma pauperis because at least three of Wilson’s prior 42 U.S.C.

§ 1983 actions were dismissed for failure to state a claim, and Wilson did not

plausibly allege that he was “under imminent danger of serious physical injury” at

the time that he lodged the complaint. 28 U.S.C. § 1915(g); see also Andrews, 493
F.3d at 1055 (an exception to the three-strikes rule exists only where “the

complaint makes a plausible allegation that the prisoner faced ‘imminent danger of

serious physical injury’ at the time of filing”).

      AFFIRMED.




                                            2                                    15-16129